— In an action to recover money retained by the defendants, the defendants appeal from an order of the Supreme Court, Nassau County (Christ, J.), dated March 1, 1985, which granted the plaintiffs’ motion for summary judgment. The plaintiffs cross-appeal from so much of the same order as did not award them interest.
Cross appeal dismissed, for failure to properly perfect the same in accordance with the rules of this court (see, 22 NYCRR 670.8; Cooper v Bosse, 85 AD2d 616).
Order affirmed, with costs.
The plaintiffs are awarded one bill of costs.
The defendants failed to raise a triable issue of fact that the subject moneys were contraband, or were the fruits of the illegal activity in which the plaintiffs were engaged (see, Clay v McCabe, 56 AD2d 747). Lazer, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.